Citation Nr: 0827391	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Timothy W. Murphy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  

In a decision in July 2007, the Board denied the veteran's 
claim of service connection for prostate cancer.  The veteran 
through counsel then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order, dated in May 2008, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
veteran through counsel, and remanded the case to the Board 
for readjudication consistent with the Motion. 

In July 2008, the veteran submitted additional evidence to 
Board without waiving the right to have the additional 
evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that further 
evidentiary development was necessary.  However the 
additional development is deferred because the veteran has 
requested another hearing to submit additional evidence in 
the form of personal testimony of a witness. 






To procedural due process the case is REMANDED for the 
following action:

Schedule the veteran for a personal 
hearing before a Veterans Law Judge at 
the Regional Office in Columbia, South 
Carolina. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


